Dewey, J.
It is contended by the defendant, that the remedy given by the Rev. Sts. c. 58, § 13, is limited to the individual Avho has received, upon his own person, a wound or other damage from a dog; and that it is such direct personal injury alone which Avill authorize an action upon this statute. On the other hand, the plaintiff insists that the remedy is much more extended, embracing the case of all persons Avho are injured by such dog, either in their persons or property; using the latter term in a broad sense. The words of the statute are extensive enough to authorize the construction contended for by the plaintiff. The earlier St. of 1798, c. 54, $ 3, provided, in direct terms, for the case of any person injured in his “ person or property.” The present statute, we think, should have a similar construction, although it is less explicit in terms. The object of the statute is, to protect from injury by dogs. “ Any person injured ” by a dog may recover double the amount of the damage sustained by him. But it is quite apparent that a remedy, confined to the case of an injury to the person, and to be enforced only by an action in the name of such person, would fall short of giving complete redress for injuries by dogs. Take the case of a married Avoman. Her right to recover would, in such case, be restricted to damages for her personal suffering, and this would be the Avhole extent of the recovery, if the statute has the limited application contended for by the defendant. Yet here Avould be unremunerated the claim of the husband for the loss of the service and the loss of the society of his Avife, and all expenses incurred by him in physicians’ bills, nurses’ bills, &c. So too, in case of a minor child, or a servant, or indented apprentice, who might be injured by a dog, there would be the same inadequate remedy. The party whose person was injured would "be restricted to damages for the personal injury. But the expenses and loss of service, *293occasioned by the injury, might attach solely to the parent oi master, and could not be recovered by the infant or apprentice.
We think the statute has only declared the general principle, giving double damages to any person injured by a dog, leaving us to recur to the principles of the common law, to ascertain the party legally entitled to recover for any particular injury, that may be the subject of an action. Giving the statute this construction, it provides an adequate remedy for the entire damages that may result from any such injury. The parent or master will recover his appropriate damages, and the minor or servant will, in his own name, recover for the personal suffering. This action may therefore be well sustained by the father for his damage for loss of service, or exnenses incurred, by reason of the injury to his minor son.
Exceptions overruled.